Citation Nr: 0711944	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right foot 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1979 to December 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision.  In August 
2004, a travel board hearing was held before the undersigned 
and a copy of the transcript is in the claims folder.  
Subsequently, in February 2006, the Board remanded the 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this matter in February 2006 for the RO to 
obtain the veteran's treatment records at Cherry Point Tri-
Care Center with any necessary authorization from the 
veteran.  In accordance with the Remand, the veteran was sent 
a letter in February 2006 detailing the information needed 
from him to obtain the records from Cherry Point Tri-Care 
Center.  Attached with that letter was VA Form 21-4142, 
Authorization and Consent to Release Information.  In April 
2006, the veteran returned a completed VA Form 21-4142 
authorizing and consenting for his records from Cherry Point 
Tri-Care Center to be released.  However, there is no 
indication that the RO has attempted to obtain those records.     

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a) (West 2002), 
and as such, remand instructions to the RO in an appealed 
case are neither optional nor discretionary.  See e.g. 
Stegall v. West, 11 Vet. App. 268 (1998) (The United States 
Court of Appeals for Veterans Claims vacated and remanded a 
Board's decision because it failed to ensure that the 
regional office achieved full compliance with specific 
instructions contained in a Board remand).  Accordingly, the 
RO is requested to obtain the veteran's records from Cherry 
Point Tri-Care Center.  

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), including 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Obtain the veteran's records from 
Cherry Point Tri-Care Center in North 
Carolina.  All efforts to obtain these 
records should be fully documented. 

3.	Thereafter, the RO should readjudicate 
the claim considering the additional 
evidence received.  If the benefit 
requested on appeal is not granted, the 
RO should issue a Supplemental 
Statement of the Case, which must 
contain notice of all relevant action 
taken on the claim.  Allow an 
appropriate period of time for 
response.  Thereafter, this claim 
should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
SUSAN TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




